Attachment to Advisory Action
The Applicant has proposed amendments to the claims to amend claims 1 and 10 to recite that the adhesive sheet and the transfer material sheet are separate sheets which are not connected layers within a single sheet.  The proposed amendments have been considered, but are not entered for the reason(s) set forth below.

The proposed amendments are entered given that they have changed the scope of the presently claimed invention, and thus require further consideration and an updated search for relevant art. 

The Examiner respectfully notes that, if the proposed amendments were entered, a rejection of claims 1 and 10, and their dependencies, would be made under 35 U.S.C. 112(b) given that it is unclear what the Applicant is claiming as the invention.  The proposed amendments appear to recite that the “separate sheets” (i.e. the adhesive sheet and the transfer material sheet are “separated” from each other) “are not connected layers within a single sheet”.  It is unclear is said proposed amendments intend to claim that the adhesive sheet and the transfer material sheet are now also recited as “layers” that are not connected (i.e. separate from each other) or if the recited unconnected layers are within the adhesive sheet and/or the transfer material sheet (for example, the recited adhesive and release backing are separate from each other, but together the recited adhesive and release backing still form the recited adhesive sheet); or some other interpretation.

The Examiner respectfully notes that, if the proposed amendments were entered, a rejection of claims 1 and 10, and their dependencies, would be made under 35 U.S.C. 112(a) for introducing new matter given that there is no support for the proposed amendments reciting that the “separate sheets”, or the individual adhesive sheet and the transfer material sheet, “are not connected layers within a single sheet”.  For example, there is no support in the specification as originally filed for the adhesive sheet and the transfer material sheet now recited as “layers” that are not connected (i.e. separate from each other), or for the recited unconnected layers within the adhesive sheet and/or the transfer material sheet.  For example, the step diagram is Figure 6 appears to instruct that the adhesive is formed from “connected” layers given by the adhesive layer and the release backing (i.e. a backing layer).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANK D DUCHENEAUX whose telephone number is (571)270-7053. The examiner can normally be reached 8:30 PM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia A Chevalier can be reached on 571-272-1490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FRANK D DUCHENEAUX/Primary Examiner, Art Unit 1788                                                                                                                                                                                                        7/6/2022